 



EXHIBIT 10.6
REPLACEMENT REVOLVING NOTE

$8,000,000.00
Chicago, Illinois   Date: as of August 5, 2002
Due Date: July 24, 2008

     FOR VALUE RECEIVED, METROCORP, INC., a Delaware corporation (the
“Borrower”), whose address is 1523 8th Street, East Moline, Illinois 61244,
promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION, a national
banking association (hereinafter, together with any holder hereof, called the
“Bank”), whose address is 135 South LaSalle Street, Chicago, Illinois 60603, on
or before July 24, 2008 (the “Maturity Date”), the lesser of (i) the principal
sum of EIGHT MILLION and 00/100 DOLLARS ($8,000,000.00), or (ii) the aggregate
principal amount of all Loans outstanding under and pursuant to that certain
Loan Agreement dated as of November 1, 2001 between the Borrower and the Bank,
as amended by that certain Second Amendment to Loan Agreement dated as of
November 30, 2001 and from time to time (as amended, supplemented or modified
from time to time, the “Loan Agreement”), and made available by the Bank to the
Borrower at the maturity or maturities and in the amount or amounts stated on
the records of the Bank, together with interest (computed on the actual number
of days elapsed on the basis of a 360 day year) on the aggregate principal
amount of all Loans outstanding from time to time as provided in the Loan
Agreement. Capitalized words and phrases not otherwise defined herein shall have
the meanings assigned thereto in the Loan Agreement.
     This Replacement Revolving Note evidences the Loans and other indebtedness
incurred by the Borrower under and pursuant to the Loan Agreement, to which
reference is hereby made for a statement of the terms and conditions under which
the Maturity Date or any payment hereon may be accelerated. The holder of this
Replacement Revolving Note is entitled to all of the benefits and security
provided for in the Loan Agreement. All Loans shall be repaid by the Borrower on
the Maturity Date, unless payable sooner pursuant to the provisions of the Loan
Agreement.
     Principal and interest shall be paid to the Bank at its address set forth
above, or at such other place as the holder of this Replacement Revolving Note
shall designate in writing to the Borrower. Each Loan made by the Bank, and all
payments on account of the principal and interest thereof shall be recorded on
the books and records of the Bank and the principal balance as shown on such
books and records, or any copy thereof certified by an officer of the Bank,
shall be rebuttably presumptive evidence of the principal amount owing
hereunder.
     Except for such notices as may be required under the terms of the Loan
Agreement, the Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Replacement Revolving Note, and
assents to any extension or postponement of the time of payment or any other
indulgence.
     The Loans evidenced hereby have been made and/or issued and this
Replacement Revolving Note has been delivered at the Bank’s main office set
forth above. This Replacement Revolving Note shall be governed and construed in
accordance with the laws of the State of Illinois, in which state it shall be
performed, and shall be binding upon the Borrower, and its legal
representatives, successors, and assigns. Wherever possible, each provision of
the Loan Agreement and this Replacement Revolving Note shall be interpreted in
such manner as to be

 



--------------------------------------------------------------------------------



 



effective and valid under applicable law, but if any provision of the Loan
Agreement or this Replacement Revolving Note shall be prohibited by or be
invalid under such law, such provision shall be severable, and be ineffective to
the extent of such prohibition or invalidity, without invalidating the remaining
provisions of the Loan Agreement or this Replacement Revolving Note.
     This Replacement Revolving Note is in substitution for and replacement of,
but not in repayment of, that certain Replacement Revolving Note dated as of
November 30, 2001 in the maximum principal amount of $10,000,000 made by the
Borrower payable to the order of the Bank, and shall not be deemed to constitute
a novation therefor.
     IN WITNESS WHEREOF, the Borrower has executed this Replacement Revolving
Note as of the date set forth above.

             
 
           
ATTEST:
      METROCORP, INC., a Delaware corporation    
 
           
/s/ John R. McEvoy
      /s/ Gary D. Andersen    
 
           
Senior Vice President
1/4/03
      President    

- 2 -